NUMBER 13-08-295-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


                  IN RE MERCURY INSURANCE COMPANY


                       On Petition for Writ of Mandamus


                         MEMORANDUM OPINION
    Before Chief Justice Valdez and Justices Garza and Benavides
                  Per Curiam Memorandum Opinion

       Relator, Mercury Insurance Company, filed a petition for writ of mandamus in the

above cause arguing that the trial court abused its discretion in denying relator’s motion

to compel arbitration. On May 15, 2008, this Court requested a response from Angela

Samples, the real party in interest. Relator has now filed an agreed motion to dismiss this

original proceeding on grounds that the parties have settled and compromised their

dispute.

       The Court, having examined and fully considered the petition for writ of mandamus

and motion to dismiss, is of the opinion that the motion to dismiss should be granted.
Accordingly, we GRANT the motion and DISMISS the petition for writ of mandamus without

addressing the merits thereof.

                                                    PER CURIAM



Memorandum Opinion delivered and
filed this 10th day of July, 2008.




                                          2